DETAILED ACTION
This action is responsive to the application No. 16/538,286 filed on August 12, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Status
Claims 1-23 are currently pending and being considered in the Office Action.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STACKED ORGANIC SUBSTRATE PACKAGE, METHOD FOR FABRICATING THE SAME, AND CARRIER COMPONENT

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2, 9-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 2 and 15, the limitation “wherein the first circuit portion and the second circuit portion have different layer numbers of circuit layers” in lines 1-2 is indefinite in view of the antecedent basis in claims 1 and 14, respectively. Claim 1 recites “a layer number of the plurality of circuit layers is distributed in the first circuit portion and the second circuit portion,” and therefore the antecedent basis for the term “layer number” refers to the total number of circuit layers distributed in the first circuit portion and the second circuit portion. The total number of layers distributed in both portions cannot be different for each individual portion.
For the purpose of the examination, the limitation “wherein the first circuit portion and the second circuit portion have different layer numbers of circuit layers” will be interpreted as --wherein the layer number of the plurality of circuit layers in unevenly distributed between the first circuit portion and the second circuit portion--.
Regarding Claim 9, the limitation “wherein the layer number of the plurality of circuit layers is electrically connected to the electronic component” in lines 5-6 is indefinite because it is unclear how a “number” can be electrically connected. The limitation “the layer number” is understood by Examiner to refer to the number of circuit layers distributed in the first portion and the second portion. For example, in Fig. 3, each of the substrates (21 & 22) is shown having two circuit layers, and therefore “the layer number” of each substrate would be two. The statement “two is electrically connected to the electronic component” has no defined meaning.
	For the purpose of the examination, the limitation “wherein the layer number of the plurality of circuit layers is electrically connected to the electronic component” would be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 9-11, 12, 14-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Pub # 2009/0267238) in view of Hoffmeyer (U.S. Pub # 2020/0176368).
Regarding independent Claim 1, Joseph teaches a carrier component, comprising: 
a plurality of circuit layers (at least Fig. 1Bi: 130a-c, paragraph [0015]); 
a first substrate (Fig. 1A: 134, paragraph [0014]) having a first circuit portion (paragraph [0019]: “each of the interposers 120, 122, 124, 132, and 134… is similar to… the interposer 130 of FIG. 1Bi”; equivalent to Fig. 1Bi: 130a’, 130a’’, 130b’, 130b’’, paragraph [0015]); and 
at least one second substrate (at least Figs. 1A-1Bi: 130, paragraph [0014]) having a second circuit portion (at least 130a’, 130a’’, 130b’, 130b’’), the first substrate (134) being stacked on the second substrate (130) via a plurality of supporting bodies (Fig. 1A: 132’ & 134’, paragraphs [0017] & [0023]), 
wherein a layer number (three per substrate, as pictured) of the plurality of circuit layers (at least 130a-c) is distributed in the first circuit portion (“similar to… the interposer 130”) and the second circuit portion (130a’, 130a’’, 130b’, 130b’’).
Joseph is silent with respect to a first organic material substrate and at least one organic material substrate. (Emphasis added)
	Hoffmeyer discloses a carrier component, comprising:
	a first organic material substrate (Fig. 1C: 112, paragraphs [0023] & [0025]); and
	a second organic material substrate (Fig. 1C: 110, paragraphs [0023] & [0042])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first organic material substrate and at least one organic material substrate” teachings of Hoffmeyer to the device of Joseph because Hoffmeyer discloses in paragraph [0003] that using organic substrates of the type disclosed by Joseph help to minimize or graduate coefficient of thermal expansion mismatch induced warp. Further, it has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Regarding independent Claim 14, Joseph teaches a method for fabricating a package stack structure, comprising: 
each of the interposers 120, 122, 124, 132, and 134… is similar to… the interposer 130 of FIG. 1Bi”; equivalent to Fig. 1Bi: 130a’, 130a’’, 130b’, 130b’’, paragraph [0015]) and at least one second substrate (at least Figs. 1A-1Bi: 130, paragraph [0014]) having a second circuit portion (at least 130a’, 130a’’, 130b’, 130b’’); 
disposing at least one electronic component (Fig. 1A: 136, paragraph [0014]) on the first substrate (134); and 
stacking the first substrate (134) via a plurality of supporting bodies (Fig. 1A: 132’ & 134’, paragraphs [0017] & [0023]) on the second substrate (130) to constitute a carrier component (Fig. 1A: 100, paragraph [0014]) having a plurality of circuit layers (at least Fig. 1Bi: 130a-c, paragraph [0015]), and electrically connecting the electronic component (136) to the plurality of circuit layers (130a-c), 
wherein a layer number (three per substrate, as pictured) of the plurality of circuit layers (130a-c) to be electrically connected to the electronic component (136) is distributed in the first circuit portion (“similar to… the interposer 130”) and the second circuit portion (130a’, 130a’’, 130b’, 130b’’).
Joseph is silent with respect to a first organic material substrate and at least one organic material substrate. (Emphasis added)
	Hoffmeyer discloses a method for fabricating a package stack structure, comprising:
	providing a first organic material substrate (Fig. 1C: 112, paragraphs [0023] & [0025]); and
	providing a second organic material substrate (Fig. 1C: 110, paragraphs [0023] & [0042])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first organic material substrate and at least one organic material substrate” teachings of Hoffmeyer to the method of Joseph because Hoffmeyer discloses in paragraph [0003] that using organic substrates of the type disclosed by Joseph help prima facie obvious. See MPEP § 2144.07.
Regarding Claims 2 and 15, Joseph as previously modified teaches the carrier component of claim 1 and the method of claim 14, wherein the first circuit portion (equivalent to 130a’, 130a’’, 130b’, 130b’’) and the second circuit portion (at least 130a’, 130a’’, 130b’, 130b’’) have different layer numbers of circuit layers (in one interpretation of the prior art of Joseph, the second substrate may be interpreted to additionally include Fig. 1A: 132, paragraph [0014], which includes additional layers equivalent to 130a’, etc., such that the layer number may be considered different).
Regarding Claims 3 and 16, Joseph as previously modified teaches the carrier component of claim 1 and the method of claim 14, wherein the first circuit portion (equivalent to 130a’, 130a’’, 130b’, 130b’’) and the second circuit portion (at least 130a’, 130a’’, 130b’, 130b’’) have the same layer number of circuit layers (in one interpretation of the prior art of Joseph, the second substrate may be considered to comprise only 130, such that the layer number may be considered the same).
Regarding Claims 4 and 18, Joseph as previously modified teaches the carrier component of claim 1 and the method of claim 14, wherein the first organic material substrate (134) is stacked with a plurality of the second organic material substrates (130 & Fig. 1A: 132, paragraph [0014]), and the second organic material substrates (130 & 132) are stacked with each other via a plurality of supporting members (Fig. 1A: 132’, paragraph [0017]).
Regarding Claims 6 and 19, Joseph as previously modified teaches the carrier component of claim 1 and the method of claim 14, wherein the supporting bodies (132’ & 134’) are electrically connected to the first organic material substrate (134) and the second organic material substrate (130).
Regarding Claims 7 and 23, Joseph as previously modified teaches the carrier component of claim 1 and the method of claim 14, wherein the first organic material substrate (Joseph: 134, Hoffmeyer: 112) and the second organic material substrate (Joseph: 130, Hoffmeyer: 110) have different coefficients of thermal expansion (Hoffmeyer: paragraph [0042]).
Regarding Claim 9, Joseph as previously modified teaches a package stack structure, comprising: 
the carrier component of claim 1 (see claim 1 above); and 
at least one electronic component (Fig. 1A: 136, paragraph [0014]) disposed on the first organic material substrate (132) and electrically connected to the plurality of circuit layers (at least 130a-c).
Regarding Claims 10 and 17, Joseph as previously modified teaches the package stack structure of claim 9 and the method of claim 14, and is silent with respect to a heat dissipater disposed on the first organic material substrate.
Hoffmeyer discloses a carrier component and a method for fabricating a package stack structure, comprising:
a heat dissipater (Fig. 3B: 314, paragraph [0031]) disposed on the first organic material substrate (112).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “heat dissipater disposed on the first organic material substrate” teachings of Hoffmeyer to the device and method of Joseph because Hoffmeyer discloses in paragraph [0031] that a lid may be added for structural stability and to aid in heat conduction.
Regarding Claim 11, Joseph as previously modified teaches the package stack structure of claim 9, further comprising a circuit board (Fig. 1A: 110, paragraph [0014]; although not explicitly disclosed as a “circuit board,” one of ordinary skill in the art would consider it obvious that a circuit board may be used as a substrate on which multiple interposers and 
Regarding Claim 12, Joseph as previously modified teaches the package stack structure of claim 11, wherein the conductive elements (130’) are electrically connected to the circuit board (110) and the second organic material substrate (130).
Regarding Claim 20, Joseph as previously modified teaches the method of claim 14, further comprising stacking the second organic material substrate (130) via a plurality of conductive elements (Fig. 1A: 130’, paragraph [0015]) on a circuit board (Fig. 1A: 110, paragraph [0014]; although not explicitly disclosed as a “circuit board,” one of ordinary skill in the art would consider it obvious that a circuit board may be used as a substrate on which multiple interposers and integrated circuits may be stacked).
Regarding Claim 21, Joseph as previously modified teaches the method of claim 20, wherein the conductive elements (130’) are electrically connected to the circuit board (110) and the second organic material substrate (130).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Pub # 2009/0267238) in view of Hoffmeyer (U.S. Pub # 2020/0176368) as applied to claim 1 above, and further in view of Hughes (U.S. Pub # 2010/0276794).
Regarding Claim 5, Joseph as previously modified by Hoffmeyer teaches the carrier component of claim 4, and is silent with respect to an encapsulation layer formed between the second organic material substrates and encapsulating the plurality of supporting members.
Hughes discloses a carrier component, comprising: 
an encapsulation layer (Fig. 7: 702, paragraph [0033]) formed between substrates (Fig. 4: 450 & 455, paragraph [0027]) and encapsulating a plurality of supporting members (Fig. 4: 460, paragraph [0027]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “encapsulation layer formed between the second organic material substrates and encapsulating the plurality of supporting members” teachings of Hughes to the device of Joseph because Hughes discloses in paragraph [0033] that by forming an encapsulant such as an epoxy compound around the solder bumps, the package is strengthened and stabilized while retaining the ability to cheaply and safely remove a particular nonoperational chip.
Regarding Claim 8, Joseph as previously modified by Hoffmeyer teaches the carrier component of claim 1, and is silent with respect to further comprising an encapsulation layer encapsulating the plurality of supporting bodies.
Hughes discloses a carrier component, comprising: 
an encapsulation layer (702) encapsulating a plurality of supporting bodies (460).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “encapsulation layer encapsulating the plurality of supporting bodies” teachings of Hughes to the device of Joseph because Hughes discloses in paragraph [0033] that by forming an encapsulant such as an epoxy compound around the solder bumps, the package is strengthened and stabilized while retaining the ability to cheaply and safely remove a particular nonoperational chip.

Claims 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Pub # 2009/0267238) in view of Hoffmeyer (U.S. Pub # 2020/0176368) as applied to claim 1 above, and further in view of Lin (U.S. Pub # 2016/0013148).
Regarding Claims 13 and 22, Joseph as previously modified by Hoffmeyer teaches the package stack structure of claim 11 and the method of claim 20, and is silent with respect to wherein the second organic material substrate and the circuit board have different coefficients of thermal expansion, and the second organic material substrate has a coefficient of thermal 
Hoffmeyer discloses a package stack structure and a method for fabricating a package stack structure, wherein different substrates have different coefficients of thermal expansion (paragraphs [0025] & [0042]).
	Lin discloses a package structure and a method for fabricating a package structure, wherein a first layer (Fig. 6: 170, paragraph [0083]) and a second layer (Fig. 6: 174, paragraph [0086]) have different coefficients of thermal expansion (paragraph [0094]), and the second layer (174) has a coefficient of thermal expansion between a coefficient of thermal expansion ([0094]) of a third layer (Fig. 6: 178, paragraph [0091]) and a coefficient of thermal expansion of the first layer (170).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “second organic material substrate and the circuit board have different coefficients of thermal expansion, and the second organic material substrate has a coefficient of thermal expansion between a coefficient of thermal expansion of the circuit board and a coefficient of thermal expansion of the first organic material substrate” teachings to the device and method of Joseph in view of the combined teachings of Hoffmeyer and Lin because Hoffmeyer discloses in paragraph [0004] that the coefficient of thermal expansion of various layers in a package stack structure may be balanced in order to reduce thermal warp and increase package robustness. Although Hoffmeyer does not teach the claimed configuration of substrates with respect to coefficient of thermal expansion, Lin discloses in paragraph [0081] that a coefficient of thermal expansion gradient reduces stress induced during temperature cycling, especially due to the mismatch between an upper semiconductor die and a lower free boundary. Therefore, it would be obvious for one of ordinary skill in the art to attempt arranging the different substrates of Joseph as modified by Hoffmeyer at a gradient with respect to coefficient of thermal expansion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892